Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
Claim 6 is objected to because of the following informalities: a comma is missing before “the first dielectric” in line 12.  For the sake of compact prosecution, claim 12 is interpreted in the instant Office action as having a comma before “the first dielectric” in line 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11, 13-14, 19-20, 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imanaka (US 20060087029 A1).
Regarding claim 1, Imanaka discloses a package substrate (Fig. 13) comprising: at least one conductive layer (94-1 within 91e and 91g); and a plurality of dielectric layers (91d with 93b and 91f with 93c) positioned in a different layer of the package substrate than each of the at least one conductive layer, each dielectric layer of the plurality of dielectric layers being alternately arranged with each of the at least one conductive layer and including: a first dielectric (91d, 91f, alternatively 93b, 93c) in first portions of each dielectric layer; and a second dielectric (93b, 93c, alternatively 91d, 91f) in second portions of each dielectric layer, the first portions and the second portions being arranged at alternating adjacent positions of each dielectric layer, the first dielectric having different physical properties than the second dielectric (“low permittivity” [0117], “high permittivity” [0119]).  The examiner notes a substantially similar package substrate illustrated in Imanaka, Fig. 11.
Illustrated below is Fig. 13 of Imanaka.

    PNG
    media_image1.png
    377
    750
    media_image1.png
    Greyscale

Regarding claim 2, Imanaka discloses a package substrate (Fig. 13), in which the at least one conductive layer comprises multiple conductive layers, and the package substrate further includes one or more interconnections (94-1 within 91f) between the multiple conductive layers.
Regarding claim 3, Imanaka discloses a package substrate (Fig. 13), in which a second dielectric constant of the second dielectric (93b, 93c, “high permittivity” [0119]) is greater than a first dielectric constant of the first dielectric (91d, 91f, “low permittivity” [0117]).
Regarding claim 4, Imanaka discloses a package substrate (Fig. 13), in which a second dielectric constant of the second dielectric  (91d, 91f, “low permittivity” [0117]) is less than a first dielectric constant of the first dielectric (93b, 93c, “high permittivity” [0119]).
Regarding independent claim 6, Imanaka discloses an integrated circuit device (Fig. 13), comprising: a die (96) having one or more logic elements on an active side of the die (“CPUs” [0051]); and a package substrate (90A) coupled to the die, the package substrate having: at least one conductive layer (94-1 within 91e and 91g); and a plurality of dielectric layers (91d with 93b and 91f with 93c) positioned in a different layer of the package substrate than each of the at least one conductive layer, each dielectric layer of the plurality of dielectric layers being alternately arranged with each of the at least one conductive layer and including: a first dielectric (91d, 91f, alternatively 93b, 93c) in first portions of each dielectric layer; and a second dielectric (93b, 93c, alternatively 91d, 91f) in second portions of each dielectric layer, the first portions and the second portions arranged at alternating adjacent positions of each dielectric layer, the first dielectric having different physical properties than the second dielectric (“low permittivity” [0117], “high permittivity” [0119]).  The examiner notes a substantially similar package substrate illustrated in Imanaka, Fig. 11.
Regarding claim 7, Imanaka discloses an integrated circuit device (Fig. 13), including at least one redistribution layer (92a through 92f).
Regarding claim 8, Imanaka discloses an integrated circuit device (Fig. 13), in which the first dielectric has a first dielectric constant (91d, 91f, “low permittivity” [0117]) and the second dielectric has a second dielectric constant (93b, 93c, “high permittivity” [0119]), the second dielectric constant being greater than the first dielectric constant.
Regarding claim 9, Imanaka discloses an integrated circuit device (Fig. 13), in which the first dielectric has a first dielectric constant (93b, 93c, “high permittivity” [0119]) and the second dielectric has a second dielectric constant (91d, 91f, “low permittivity” [0117]), the second dielectric constant being less than the first dielectric constant.
Regarding claim 11, Imanaka discloses an integrated circuit device (Fig. 13), incorporated into at least one of a smartphone, a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, or a computer (“computers” [0005]).
Regarding claim 22, Imanaka as applied to claim 6 discloses an integrated circuit device (Fig. 13), in which one or more openings are formed in the first dielectric (93b, 93c, “AD method” [0119], see Figs. 6C-6F) and the second dielectric (91d, 91f) is applied to fill the one or more openings.
Regarding independent claim 13, Imanaka discloses a method of providing a device (Fig. 13), comprising: providing a die (96) having a logic element on an active side of the die (“CPUs” [0051]); forming a package substrate (90A) coupled to the active side of the die, the package substrate having at least one conductive layer (94-1 within 91e and 91g), and a plurality of dielectric layers (91d with 93b and 91f with 93c) positioned in a different layer of the package substrate than each of the at least one conductive layer, each dielectric layer of the plurality of dielectric layers being alternately arranged with each of the at least one conductive layer and including: a first dielectric (91d, 91f, alternatively 93b, 93c) in first portions of the at least one dielectric layer; and a second dielectric (93b, 93c, alternatively 91d, 91f) in second portions of the at least one dielectric layer, the first portions and the second portions arranged at alternating adjacent positions of each dielectric layer, the first dielectric having different physical properties than the second dielectric (“low permittivity” [0117], “high permittivity” [0119]).
Regarding claim 14, Imanaka discloses a method (Fig. 13), further comprising coupling at least one redistribution layer  (92d) to a first dielectric layer (91d with 93b) of the plurality of dielectric layers.
Regarding claim 19, Imanaka discloses a method (Fig. 13), further comprising selecting the second dielectric based on a logic component on the active side of the die (“it is possible to produce” [0019]).
Regarding claim 20, Imanaka discloses a method (Fig. 13), further comprising incorporating the device into at least one of a smartphone, a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, or a computer (“computers” [0005]).
Regarding claim 23, Imanaka discloses a method (Fig. 13), further comprising: forming one or more openings in the first dielectric (93b, 93c, “AD method” [0119], see Figs. 6C-6F); and applying the second dielectric to fill the one or more openings in the first dielectric (91d, 91f).
Regarding claim 24, Imanaka discloses a method (Fig. 13), in which a second dielectric constant of the second dielectric (93b, 93c, “high permittivity” [0119]) is greater than a first dielectric constant of the first dielectric (91d, 91f, “low permittivity” [0117]).
Regarding claim 25, Imanaka discloses a method (Fig. 13), in which a second dielectric constant of the second dielectric (91d, 91f, “low permittivity” [0117]) is less than a first dielectric constant of the first dielectric (93b, 93c, “high permittivity” [0119]).

Note that claim 13 was previously address above, however, it’s being addressed differently here based on the reading of the reference, particularly to the figure relied upon in order to address the dependent claim 16.
Regarding independent claim 13, Imanaka discloses a method of providing a device (Fig. 11), comprising: providing a die (11) having a logic element on an active side of the die (“CPUs” [0051]); forming a package substrate (collection of features above 11) coupled to the active side of the die, the package substrate having at least one conductive layer (15c, 15f, see annotated figure below), and a plurality of dielectric layers (14e with 22, 14b with 22) positioned in a different layer of the package substrate than each of the at least one conductive layer, each dielectric layer of the plurality of dielectric layers being alternately arranged with each of the at least one conductive layer and including: a first dielectric (22) in first portions of the at least one dielectric layer; and a second dielectric (14b, 14e) in second portions of the at least one dielectric layer, the first portions and the second portions arranged at alternating adjacent positions of each dielectric layer, the first dielectric having different physical properties than the second dielectric (“permittivity is low” [0049], “high permittivity” [0078]).
Illustrated below is a marked and annotated figure of Fig. 11 of Imanaka.

    PNG
    media_image2.png
    499
    727
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Imanaka in view of Das (US 20060151863 A1).
Regarding claim 15, Imanaka discloses a method (Fig. 11), further comprising forming the first dielectric using photolithography techniques ([0068]-[0069]).
Imanaka fails to teach forming the first dielectric using a photoimageable dielectric (PID).
However, Imanaka clearly illustrates the plurality of dielectric layers are formed by stacking dielectric layers, these layers incorporating more than one dielectric material (i.e. first dielectric, second dielectric) and functioning as insulators in an interconnection structure (“stacked wiring structure” [0037]).
Das discloses a comparable method of forming a dielectric layer in the same field of endeavor (Fig. 5), the dielectric layer incorporating a first dielectric (15) and a second dielectric (19), the method further comprising forming the first dielectric (15) using a photoimageable dielectric (PID) ([0051] “photo-imageable (also dielectric) material”).  Das further teaches the dielectric layer functions as an insulator in an interconnection structure (“circuitized substrate” [0054]).
Both Imanaka and Das teach methods of forming dielectric layers incorporating first and second dielectrics, however with different methods of forming the first dielectric.  Substituting the method of using a photoimageable dielectric as taught by Das in place of the method of Imanaka would eliminate the need to use the photoresist of Imanaka, thus reducing manufacturing cost and cycle time.  One of ordinary skill in the art at the time of filing would have recognized that the substitution would have yielded predictable results because both methods produce similarly configured dielectric layers performing a similar function.  Therefore, having the method further comprising forming the first dielectric using a photoimageable dielectric (PID) would have been obvious because this known fill material would have obtained predictable results and would have reduced manufacturing cost and cycle time.
Regarding claim 16, Imanaka in view of Das discloses a method (Imanaka, Fig. 11), further comprising: applying the PID to the active side of the die; and exposing the PID to form one or more openings in the PID (see Figs. 6D-6F).
Regarding claim 17, Imanaka in view of Das discloses a method (Imanaka, Fig. 11), further comprising forming the second dielectric via a screen printing process (“screen printing” [0057]), the second dielectric filling the one or more openings in the PID.
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (page7) that Yang and Das do not teach, suggest, or render obvious at least, for example, the feature of “a plurality of dielectric layers positioned in a different layer of the package substrate than each of the at least one conductive layer, each dielectric layer of the plurality of dielectric layers being alternately arranged with each of the at least one conductive layer and including: a first dielectric in first portions of each dielectric layer; and a second dielectric in second portions of each dielectric layer, the first portions and the second portions being arranged at alternating adjacent positions of each dielectric layer, the first dielectric having different physical properties than the second dielectric” recited in claim 1.  Applicant makes similar arguments for claims 6 and 13 with respect to the configuration of the plurality of dielectric layers and the at least one conductive layer.
Examiner’s reply:
Applicant’s arguments with respect to claims 1, 6, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817